Citation Nr: 0714457	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  96-29 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
fusion at C1-C2 and laminectomy at C5-C6, currently rated as 
50 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
neurectomy of the right great occipital nerve, currently 
rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for left 
occipital neuropathy.  


REPRESENTATION

Appellant represented by:	Jeffery Wood, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active military service from May 1962 to 
August 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO), which denied the veteran entitlement to 
an increased evaluation for his service connection neck 
disorder.

A Board decision in August 2002 granted the veteran an 
increased evaluation, from 40 percent to 50 percent, for his 
service-connected neck disorder.  The veteran appealed.  
While the issue was pending before the United States Court of 
Appeals for Veterans Claims (Court) the veteran perfected an 
appeal regarding the issue of an increased rating for 
residuals of a neurectomy of the right great occipital nerve.  

In May 2003, the Court vacated the Board decision to the 
extent that it denied an increased evaluation in excess of 50 
percent for status post fusion at C1-C2 and laminectomy at 
C5-C6 and granted a joint motion for remand based on VA's 
failure to satisfy the notice requirements mandated by the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Board 
remanded the case in July 2004 for action pursuant to the 
joint motion.  The case has now been returned to the Board.   

During the period of time that case was in remand status, the 
veteran perfected an appeal with respect to the 
noncompensable rating assigned to his left occipital 
neuropathy.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

A Social Security Information data printout dated in July 
2006 indicates that the veteran has been determined to be 
disabled by that organization, and is in receipt of benefits.  
The VA has an additional duty to assist with the development 
of evidence as VA has not obtained evidence from the Social 
Security Administration (SSA) regarding the veteran's claim 
for benefits administered by that agency and the agency may 
have relevant medical records in their files.  Efforts to 
obtain such records should be accomplished and documented.  
The duty to assist is particularly applicable to records 
which are known to be in the possession of the Federal 
Government, such as military service department and SSA 
records.  See Counts v. Brown, 6 Vet. App. 473 (1994).  Thus, 
the Board must obtain all of the records pertaining to the 
SSA decision as such records may be relevant to the claims 
for VA benefits.  See Collier v. Derwinski, 1 Vet. App. 413 
(1991).  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the SSA 
copies of all records pertinent to the 
veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon concerning that claim.  VA 
must continue its efforts until all 
records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  All efforts 
in obtaining the records should be 
documented.  If no such records exist, 
this should also be documented.  

2.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




